Title: From Benjamin Franklin to the Earl of Shelburne, 22 March 1782
From: Franklin, Benjamin
To: Shelburne, William Petty, Earl of


Passy, March 22. 1782.
Lord Cholmondeley having kindly offer’d to take a Letter from me to your Lordship, I embrace the Opportunity of assuring the Continuance of my ancient Respect for your Talents and Virtues, and of congratulating you on the returning good Disposition of your Country in favour of America, which appears in the late Resolutions of the Commons. I am persuaded it will have good Effects. I hope it will tend to produce a general Peace, which I am persuaded your Lordship, with all good Men, desires, which I wish to see before I die, & to which I shall with infinite Pleasure contribute every thing in my Power.— Your Friends the Abbé Morellet & Madam Helvetius are well. You have made the latter very happy by your kind Present of Gooseberry Bushes, which arriv’d in five Days, and in excellent Order.— With great and sincere Esteem, I have the honour to be, My Lord, Your Lordship’s most obedient and most humble Servant
B Franklin
Lord Shelburne
 
Endorsed: 22d. March 1782 Dr. Franklin
Notation: Rd. by Earl Cholmondeley. Entd.
